Citation Nr: 1328458	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  08-31 237	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic headaches prior to October 18, 
2011, and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable disability rating 
for hypertension prior to May 13, 2008, and in excess of 10 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to 
October 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
decisions of the Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
June 1962 to October 1966.

2.	On July 29, 2013, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

In the present case, the appellant, in a statement dated in 
July 2013, noted that he no longer needed a hearing before 
the Board as he was satisfied with the recent assignment of 
a total disability evaluation.  The Veteran's satisfaction 
with the appeal and his desire to no longer pursue it before 
the Board constitutes a valid withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


